DONALD L. Corbin, Justice. Natalie Ann McGarrah appeals a divorce decree from the Crawford County Chancery Court. We affirm the chancellor’s decision pursuant to Ark. Sup. Ct. R. 4-2(b)(2) due to appellant’s failure to sufficiently abstract the proceedings below.  The standard of review of chancery court proceedings is whether the chancellor’s findings were clearly erroneous or clearly against the preponderance of the evidence. Riddick v. Streett, 313 Ark. 706, 858 S.W.2d 62 (1993). This we cannot determine with the abstract we have been provided. We have frequendy held that the record on appeal is limited to that which is abstracted, and that it is appellant’s burden to produce a record sufficient to demonstrate error. See, e.g., McAdams v. Automotive Rentals, Inc., 324 Ark. 332, 924 S.W.2d 464 (1996); Burgess v. Burgess, 286 Ark. 497, 696 S.W.2d 312 (1985). We find that the abstract submitted in this case is a record too insufficient for a review of the merits of appellant’s arguments.  Pursuant to Ark. Sup. Ct. R. 4-2(a)(6), an appellant is required to compile an abstract containing material parts of the pleadings, proceedings, facts, documents, and any other matters which are necessary for an understanding of all questions presented to this court. Chrysler Credit Corp. v. Scanlon, 319 Ark. 758, 894 S.W.2d 885 (1995). Surely, the orders of the lower court, as well as the notice of appeal, are encompassed in that requirement.  Both of appellant’s arguments on appeal question the chancellor’s rulings and orders concerning the validity of several pre-divorce agreements entered into by appellant and appellee. Appellant has not, however, abstracted any order which indicates the chancery court’s ruling as to that issue. Specifically, appellant has omitted the final chancery court order. We assume that it is the holding contained in that final chancery court order upon which appellant bases this appeal, although we cannot be sure as appellant has failed to abstract the notice of appeal. It is, therefore, impossible for this court to determine whether or not the chancellor’s rulings were clearly erroneous when we have not been provided with the rulings themselves and when we cannot discern from which order or orders the appeal is taken. For this reason, we affirm the decision below. Affirmed. Brown and Roaf, JJ., dissent. Dudley, J., not participating.